Citation Nr: 0736229	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-37 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to June 1967 and had earlier active duty for 
training from January 1964 to July 1964.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2005 rating decision of the Chicago, Illinois 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing is of record.  


FINDING OF FACT

It is not shown that the veteran sustained a right leg injury 
in service, and a right leg disability was not manifested in 
service; arthritis of the right leg was not manifested in his 
first postservice year; and his current right leg disability 
is not shown to be related to service or an injury therein.


CONCLUSION OF LAW

Service connection for residuals of a right leg injury to 
include arthritis is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  July and October 2004 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a July 2007 letter 
informed the veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO did not arrange for a VA examination 
because it was not warranted.  Absent any competent (medical) 
evidence suggesting that the veteran's right leg disability 
may be associated with his service, a medical nexus opinion 
is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004). The veteran has not 
identified any pertinent evidence that remains outstanding 
and has not indicated that he has any more information or 
evidence to submit to support his claim.  VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Factual Background

The veteran alleges he fractured his right leg in service.  
His SMRs are silent for complaints, findings, treatment, or 
diagnoses relating to his right leg (except for June 1966 
when he was treated for bilateral knee abrasions after 
playing baseball).  On March 1967 separation examination, 
clinical evaluations of his feet and lower extremities were 
normal.  The veteran's SMRs reflect that he was treated 
throughout service and often placed on light duty for low 
back pain stemming from a motor vehicle accident which 
occurred a few months prior to entry on active duty in 1965; 
these records do not mention the right leg.  In May 1967, 
just prior to discharge, he was seen for recurring low back 
pain related to the 1965 motor vehicle accident (and denied 
any leg pain).

On March 1968 VA examination in connection with his service 
connection claim for low back strain, the veteran reported a 
history of motor vehicle accidents both prior to and during 
service.  The examination report is silent for any complaints 
regarding either leg.  On examination, the veteran walked 
normally, had normal deep knee bends, and had normal lower 
extremities with no limitations of mobility.

The record contains medical records from VA West Side Medical 
Center (MC) (now the Jesse Brown VAMC) and Lakeside VAMC, 
dated March 1978 through November 2006.  These show many 
complaints, at various times, of right leg pain, left leg 
pain, or bilateral leg pain.  The veteran first complained of 
left leg pain in February 1979; it was attributed to his low 
back pain.  In September 1983, the veteran sought treatment 
for pain and swelling in his right foot.  No known trauma was 
reported and, after X-ray, degenerative joint disease was 
diagnosed.  In March 1991, probable gouty arthritis was 
diagnosed.  In September 2000, the veteran complained of 
bilateral arthritis of the lower extremities and ankles, 
distal intertarsal joints, and questionable gout for the past 
six years.  Beginning in July 2004, the veteran began to 
continuously complain of either bilateral leg pain and/or 
soreness or right leg pain and/or soreness.  These were 
generally attributed to either the veteran's history of low 
back pain, peripheral vascular disease, or gout.  At times, 
he also complained of numbness in the lower extremities.  In 
November 2006, the veteran's physician noted a 20-year 
history of chronic right hip and knee pain thought to be 
secondary to neurogenic claudication, which was secondary to 
his degenerative lumbar spinal stenosis.  He also noted the 
veteran's complaint of a 20-year history of chronic hip and 
leg pain.

At his August 2007 Travel Board hearing, the veteran 
testified that his current right leg disability is related to 
an injury sustained in service.  Specifically, the veteran 
described being a passenger in a vehicle that drove off a 
cliff while on duty.  He alleges he fractured his right leg 
during this accident and sought treatment for it in service.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

A right leg disability was not manifested in service, or 
noted on service separation examination.  Furthermore, there 
is no competent evidence that arthritis of the right leg was 
manifested in the veteran's first postservice year.  
Consequently, service connection for a right leg disability 
on the basis that such disability became manifest in service, 
and persisted, or on a presumptive basis (for right leg 
arthritis as a chronic disease under 38 U.S.C.A. § 1112) is 
not warranted.

It is not in dispute that the veteran currently has a right 
leg disability.  What he must still show to establish service 
connection for the disability is that it is related to 
disease or injury in service.  There is no credible evidence 
in the record that the veteran sustained a right leg injury 
(specifically, a fractured right leg, as alleged) in service.  
Significantly, his SMRs are silent as to a right leg injury 
(except for the 1966 bilateral knee abrasions) or complaints 
of leg pain.  The SMRs also do not reflect that the veteran 
was in a motor vehicle accident in service; they only mention 
the 1965 pre-service  motor vehicle accident, with subsequent 
(including in service) treatment of resulting low back pain.  
In light of the absence of any mention of complaints, 
findings, or treatment for a right leg disability in service, 
and nothing in his record suggesting that the right leg was 
immobilized, or that he was placed on limited duty for a 
right leg fracture, the veteran's assertions that he 
sustained a right leg injury in service resulting in fracture 
are simply not credible.

Furthermore, there is no competent evidence of a nexus 
between any current right leg disability and an alleged 
injury in service, including the noted knee abrasions.  At no 
time in the veteran's extensive medical history has any 
healthcare provider related his right leg disability to an 
injury in service.  In fact, the veteran's leg problems have 
always been reported as secondary to other (not service 
connected) disabilities.  Significantly, there is a lengthy 
period of time between service and the first postservice 
clinical notation of complaints or symptoms associated with 
the disability at issue.  This, of itself, is a factor for 
consideration against a finding that any current disability 
is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  Consequently, service connection 
for residuals of a right leg injury to include arthritis, on 
the basis that such disability arose from an injury in 
service is not warranted.

In summary, of the threshold requirements necessary to 
establish service connection, while there is evidence of 
current right leg disability, there is no credible evidence 
that the veteran sustained a right leg injury (fracture) in a 
motor vehicle accident in service (as he reports), and no 
competent (medical) evidence that his current right leg 
disability might be related to such an injury in service.  
Hence, the preponderance of the evidence is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for residuals of a right leg injury to 
include arthritis is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


